     Case 4:19-cv-00341-P Document 1 Filed 04/25/19                Page 1 of 7 PageID 1


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION


GREAT LAKES INSURANCE SE,                    §
                                             §
                                             §
       Plaintiff,                            §        C.A. No. 4:19-cv-00341
                                             §        Rule 9(h) Admiralty
V.                                           §
                                             §
THOMAS W LOFFLAND,                           §
                                             §
       Defendant                             §

                        PLAINTIFF’S ORIGINAL COMPLAINT
                    AND REQUEST FOR DECLARATORY JUDGMENT

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, the Plaintiff, Great Lakes Insurance SE (herein referred to as “Plaintiff”

or “Great Lakes”), and would petition this Court, pursuant to the Federal Declaratory Judgment

Act, 28 U.S.C. §2201, et seq., and pursuant to Rule 57 of the Federal Rules of Civil Procedure,

and would respectfully show the following:

                                                 I.

                                          PARTIES

       1.     At all times material hereto, Plaintiff was and now is a foreign corporation or

other business entity duly organized and existing under and by virtue of the laws of Germany and

registered and authorized to conduct business in the United Kingdom.

       2.     Defendant, Thomas W Loffland (herein “Loffland” or “Defendant”) is an

individual and a citizen of the State of Texas and within the Northern District of Texas.

Defendant Loffland may be served with process by personal service at: 6321 Kumuth Rd, Fort

Worth, Texas 76116.
     Case 4:19-cv-00341-P Document 1 Filed 04/25/19                 Page 2 of 7 PageID 2


                                                II.

                                JURISDICTION AND VENUE

       3.      This is an admiralty and maritime claim within the meaning of Rule 9(h) of the

Federal Rules of Civil Procedure, as this matter involves a dispute relating to a marine insurance

contract. Additionally, this complaint for declaratory relief is brought in accordance with 28

U.S.C. § 2201 et seq. under the heading of Title 151 entitled “Declaratory Judgment,” and

pursuant to Rule 57 of the Federal Rules of Civil Procedure.

       4.      Venue of this matter is proper in this Court as the Defendant is subject to personal

jurisdiction in this District. Venue is also proper in this District pursuant to the forum clause in

the marine insurance contract between the parties.

                                                III.

                                  FACTUAL BACKGROUND

       5.      Plaintiff, Great Lakes, originally issued a policy of marine insurance to Defendant

providing coverage to Defendant’s vessel the M/V KEEPIN IT REEL. The insurance policy was

renewed annually.

       6.      Most recently, the vessel KEEPIN IT REEL was insured by Plaintiff under

Commercial Yacht Insurance Policy No. CSRYP/166696, with a policy term of February 16,

2018 - February 16, 2019 (herein referred to as “the Policy”). The Policy provided coverage for

damage to the hull, machinery, and equipment of the vessel in the insured amount of $200,000.

(A copy of the Policy is attached as Exhibit “A”).

       7.      Section 3 of the Policy provides coverage for the hull, machinery, equipment and

dinghy and states the insurer provides coverage “for accidental physical loss of, or accidental

physical damage to the Scheduled Vessel which occurs during the period of this insuring



                                                 2
      Case 4:19-cv-00341-P Document 1 Filed 04/25/19               Page 3 of 7 PageID 3


agreement and within the limits set out in the insuring agreement declarations page, subject to

the insuring agreement provisions, conditions, warranties, deductibles and exclusions.”

       8.      The Policy contains various exclusions to coverage under this insuring agreement.

Specifically, in relevant part, the Policy provides:

                                  Exclusions to Coverage A

       Unless specifically agreed by us in writing and additional premium charged the
       following losses and/or damages (whether incurred directly or indirectly) are not
       covered by this insuring agreement.
       …
       b)       Losses due to wear and tear, gradual deterioration, lack of maintenance,
       inherent vice, weathering, insects, mold, animal and marine life.
       …
       n)       Damage existing prior to the inception date of this insuring agreement,
       whether you are aware of the same or otherwise.
       …
       r)       Damage to the Scheduled Vessel’s engines, mechanical and electrical
       parts, unless caused by an accidental event such as a collision, impact with a fixed
       or floating object, grounding, stranding, ingestion of foreign object, lightning
       strike, or fire.

       9.      In addition, the Policy contains several warranties by the insured, the fulfillment

of which is a condition of the insurer’s obligations. Among these warranties is a warranty that

the vessel is and will remain in a seaworthy condition. Section 9(a) of the agreement states: “It

is warranted that the Scheduled Vessel is seaworthy at all times during the duration of this

insuring agreement.     Breach of this warranty will void this insuring agreement from its

inception.”

       10.     Section 1(k) of the policy defines “seaworthy” to mean “fit for the Scheduled

Vessel’s intended purpose. Seaworthiness applies not only to the physical condition of the hull,

but to all its parts, equipment and gear and includes the responsibility of assigning adequate

crew. For the Scheduled Vessel to be seaworthy, it and its crew must be reasonably proper and

suitable for its intended use.”

                                                  3
      Case 4:19-cv-00341-P Document 1 Filed 04/25/19                Page 4 of 7 PageID 4


       11.     Upon information and belief, the vessel KEEPIN IT REEL was being operated

during the Policy period by a partner of the Defendant in Grand Cayman as both a personal use

and fishing charter vessel.

       12.     Upon information and belief, at some point in February 2019, the Defendant sent

several individuals, including a captain, to locate, repossess and bring the vessel, KEEPIN IT

REEL, from Grand Cayman to the United States.

       13.     Upon information and belief, at the Defendant’s request, the vessel was located

and repossessed on or about February 19, 2019. However, the vessel, KEEPIN IT REEL, was

found to be in an unseaworthy condition and not fit to return to sea.

       14.     On February 21, 2019, Defendant caused a Property Loss Notice to be delivered

to Great Lakes. The Property Loss Notice lists a date of loss of February 21, 2019. The Property

Loss Notice provides that upon locating the boat in Grand Cayman, it was found to be “in

terrible condition. The Hull is cracked, drive shafts are destroyed. There was oil filled in the

engine room (they have cleaned that up). The cab is also filled with Carbon monoxide.”

       15.     As a result of receiving the Property Loss Notice, underwriters began an

investigation and assessment of the damages and loss alleged. As part of the investigation,

underwriters appointed Marine Surveyors Cayman, Ltd. to perform a survey of the vessel,

KEEPIN IT REEL. On March 1 and 2, 2019, the vessel was surveyed both in and out of the

water. On March 11, 2019, a Marine Survey Damage Report was issued concluding that the loss

was due to deterioration of the vessel due to lack of maintenance, grounding damage and neglect.

In addition to numerous damages and maintenance issues throughout the vessel, the survey notes

damages to the keel allowing water to enter hull laminate and causing hull to become

waterlogged; machinery damage to both engines due to neglect and lack of maintenance; and



                                                 4
      Case 4:19-cv-00341-P Document 1 Filed 04/25/19              Page 5 of 7 PageID 5


damage to underwater fittings. The vessel survey also notes several conditions on the KEEPIN

IT REEL wherein the previous years’ vessel survey repair recommendations had not performed.

       16.    Great Lakes denies Defendants claims under the Policy on the grounds that (1) the

losses did not fall within the scope of coverage because they were not accidental; (2) The

loss/damages were caused by wear and tear, gradual deterioration and lack of maintenance which

are specifically excluded under the Policy; (3) The vessel was unseaworthy at the inception

and/or during the Policy period in breach of the warranty and Policy conditions; and (4) The

damages attributable to the engines and electrical wiring are further specifically excluded under

the Policy.

                                              III.

                        BASIS FOR DECLARATORY JUDGMENT

       17.    Great Lakes has no obligation to provide coverage for or reimbursement to

Defendant for the losses or damages to the KEEPIN IT REEL claimed on February 21, 2019,

because the losses were not accidental, as required by the policy language, and because the

policy is void from its inception for breach of warranty as the vessel was unseaworthy.

Defendant breached its warranty of seaworthiness, thus voiding the insuring agreement from its

inception.

       18.    Additionally, Great Lakes has no obligation to provide coverage or

reimbursement to Defendant for the losses or damages to the KEEPIN IT REEL claimed on

February 21, 2019, because the losses are due to lack of maintenance, gradual deterioration, and

wear and tear which are specifically excluded from coverage under the Policy.




                                               5
     Case 4:19-cv-00341-P Document 1 Filed 04/25/19                Page 6 of 7 PageID 6


       19.      Further, Great Lakes has no obligation to provide coverage or reimbursement to

Defendant for the damages to the vessel’s engines, mechanical and electrical claimed on

February 21, 2019, as such damages are specifically excluded under the Policy

                                               IV.

                                           PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff Great Lakes Insurance SE prays

for judgment:

   (a) declaring that Defendant failed to keep the vessel KEEPIN IT REEL seaworthy and that

       such failure was a breach of its warranty of seaworthiness negating any coverage under

       the Policy;

   (b) declaring that there was no fortuity or accident to trigger coverage under the Policy;

   (c) declaring that Defendant’s claim for damages or loss to the vessel KEEPIN IT REEL is

       specifically excluded from coverage under the Policy as they are the result of wear and

       tear, lack of maintenance, gradual deterioration, weathering, mold, insects, and/or animal

       and marine life;

   (d) declaring that Defendant’s claim for damages or loss to the KEEPIN IT REEL relating to

       the vessel’s engines, mechanical and electrical parts are further specifically excluded

       from coverage by the Policy’s exclusions;

   (e) declaring that Plaintiff owes nothing to Defendant under the policy or otherwise for any

       damages or losses to the vessel KEEPIN IT REEL during the Policy period;

   (f) for all costs of court; and

   (g) for all further relief to which Great Lakes may show themselves entitled either at law or

       in equity.



                                                6
Case 4:19-cv-00341-P Document 1 Filed 04/25/19     Page 7 of 7 PageID 7




                              Respectfully submitted,

                              SCHOUEST, BAMDAS, SOSHEA & BEN-MAIER PLLC

                              /s/ Timothy W. Strickland
                              TIMOTHY W. STRICKLAND
                              TX State Bar No. 19396298
                              STACEY T. NORSTRUD
                              TX State Bar No. 24025363
                              1001 McKinney, Suite 1400
                              Houston, Texas 77002
                               Phone: (713) 588-0446
                               Fax: (713) 574-2942
                               Email: strick@sbsblaw.com
                                        snorstrud@sbsblaw.com


                              Attorneys for Plaintiff,
                              Great Lakes Insurance SE




                                 7
